DETAILED ACTION

This Office action is in response to the amendment filed on 05/21/2021.   Claims 1-27 are pending, of which, claims 1, 23 are amended by the present amendment, and claims 21-22 are previously withdrawn as non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 
Claims 1-20, 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cox (US Patent or PG Pub. No. 20160231367, hereinafter ‘367), in view of Brandt (US Patent or PG Pub. No. 20140008119, hereinafter ‘119).
Claim 1, ‘367 teaches a circuit (e.g., see Fig. 1-12) comprising: a detector circuit (e.g., the circuits comprising 210) configured to detect an electromagnetic field (e.g., the EMP field detection, see [0037]-[0041], Fig. 4) indicating a potential of a future electromagnetic event (e.g., the potential E3 event after E1, E2 event detected, see [0037]-[0041],Fig. 4) capable of damaging electrical equipment connected to a power grid (e.g., the potential E3 event while the E1, E2 phase detected, see [0037]-[0041], Fig. 4, 12); a controller (e.g., 220/230) receiving an input from the detector circuit, the controller being configured to generate an actuation signal output from the controller to initiate an event (e.g., the step 1049, Fig. 10) in response to detection of the electromagnetic field (e.g., E2 detection confirmed) to electrically disconnect the electrical equipment from the power grid prior to occurrence of the future electromagnetic event (e.g., by opening the circuit breaker, isolating the relays or transformers before the start of a potential E3 event while E2 detection confirmed, see [0037]-[0042], Fig. 4 -12).  
‘367 does not explicitly disclosing that the controller being included within a shielded enclosure.  ‘119 discloses a shielded enclosure (e.g., see [0172]-[0177], Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the circuit of ‘367 to include the controller within a shielded enclosure as disclosed in ‘119, because it protects the control system against potential EMP event (e.g., see [0003][0011][0019][0030][0173-[0177][0179], Fig. 102-106).
Claim 2, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the electromagnetic event comprises E3 components of a high altitude electromagnetic pulse event caused by a nuclear high altitude blast (e.g., see [0024][0035]-[0038], claim 10,  Fig. 2-4).
Claim 3, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the controller is configured to initiate the event by actuating a control signal (e.g., the control signal of the circuit breaker), the control signal switching a switch (e.g., the circuit breaker) from a normally- closed position to an open position, thereby electrically disconnecting the electrical equipment from the power grid (e.g., by opening the circuit breaker, see [0036][0037], Fig. 2-4).  
Claim 4, the combination of ‘367 and ‘119 teaches the limitations of claim 3 as discussed above. ‘367 further disclose that wherein the switch comprises a circuit breaker (e.g., the circuit breaker, see [0036][0037], Fig.2-4).  
Claim 5, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein, upon initiating the event, the 
Claim 6, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein electrical equipment comprises a transformer (e.g.,   the high volt-amp transformers, or the High-Value Asset transformers, see [0037]-[0042][0059], Fig. 2-4, 12).  
Claim 7, the combination of ‘367 and ‘119 teaches the limitations of claim 6 as discussed above. ‘367 further disclose that wherein the controller is configured to actuate a plurality of switches (e.g., the isolated relays, or the relays controlled by A, B, C), each switch of the plurality of switches being electrically connected between the power grid and a different phase of the transformer (e.g., see [0042][0059], Fig. 2-4, 12).  
Claim 8, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the electrical equipment comprises at least one of a circuit breaker, a relay, a generator, a transmission line amplifier, a repeater, a capacitor, one or more series capacitors, or a transformer (e.g., see [0037][0042[0059]], Fig. 2-4, 12).  
Claim 9, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the electromagnetic field comprises at least one of an E1 field or an E2 field of a nuclear electromagnetic pulse (e.g., the E1, E2 field, see [0024][0035]-[0042], claim 10,  Fig. 2-12).  

Claim 11, ‘962 teaches the limitations of claim 10 as discussed above.  It further teaches that wherein the controller is configured to actuate a switch (e.g., the corresponding relays being shunted down and or isolated, see [0042]) upon two or more detectors of the plurality of detectors each exceeding a respective threshold (e.g., the corresponding detection thresholds of E1, E2 phase detection, see [0038]-[0042]. Fig. 2-6, 9-12).  
Claim 12, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that an output line extending from the controller to the switch (e.g., the corresponding control lines from 220 to 230 to control the corresponding relays/switches, see [0038]-[0042]. Fig. 2-6, 9-12).  
Claim 13, the combination of ‘367 and ‘119 teaches the limitations of claim 12 as discussed above. ‘367 further disclose that a plurality of output lines extending from the controller to a plurality of switches (e.g., the corresponding control lines from 220 to 230 to control the corresponding relays/switches, see [0038]-[0042]. Fig. 2-6, 9-12).  
Claim 14, the combination of ‘367 and ‘119 teaches the limitations of claim 13 as discussed above. ‘367 further disclose that wherein the controller is configured to actuate a plurality of actuation signals on the plurality of output lines (e.g., the corresponding output signals from 220 to 230 to control the corresponding relays/switches, see [0038]-[0042]. Fig. 2-6, 9-12).  

Claim 16, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the detector circuit configured to detect an 
Claim 17, the combination of ‘367 and ‘119 teaches the limitations of claim 16 as discussed above. ‘367 further disclose that wherein the predetermined threshold is adjustable in the detector circuit (e.g., the corresponding recorded and logged history data as the compared detection thresholds of E1, E2 phase detection, see [0038]-[0042]. Fig. 2-6, 9-12).  
Claim 18, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the controller is configured to actuate a plurality of switches associated with a plurality of different electrical equipment of a power grid sub station  (e.g., transformers and or capacitors, see [0042][0059], Fig. 12).  
‘367 reads the same obviousness as discussed in claim 2 rejection above.
Claim 19, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the controller executes instructions to: measure a frequency and/or amplitude of an E1 signal component of the and/or B” has been interpreted as optional or selectable and treated either A or B when applying the prior art teaching).
Claim 20, ‘367 teaches a method of protecting a transformer electrically connected to a power grid (e.g., see Fig. 1-12), the method comprising: detecting, via a detection circuit (e.g., 210), an electromagnetic field indicating a potential of an electromagnetic event capable of damaging electrical equipment (e.g., corresponding the potential E3 event while the E1, E2 event detected, see Fig. 2-12); in response to detecting the electromagnetic field at a detection circuit (e.g., 210), sending an actuation signal from a controller (e.g., 220/230), the actuation signal triggering a normally-closed switch to an open state (e.g., the opened circuit breaker, see [0037]), thereby electrically disconnecting the transformer from the power grid prior to arrival of the electromagnetic event capable of damaging electrical equipment (e.g., see [0037]-[0042], Fig. 2-12).  
‘367 does not explicitly disclosing that the controller being positioned within a shielded enclosure.  ‘119 reads on the same obviousness as discussed in the claim 1 rejection above.
Calim 23, ‘367 teaches a circuit (e.g., see Fig. 1-12) comprising: a detector circuit (e.g., the circuits comprising 210) configured to detect an electromagnetic field a future electromagnetic event (e.g., the potential E3 event after E1, E2 event detected, see [0037]-[0041],Fig. 4) capable of damaging electrical equipment connected to a power grid (e.g., the potential E3 event while the E1 and E2 phase detected, see [0037]-[0041], Fig. 4, 12); a controller (e.g., 220/230) receiving an input from the detector circuit (e.g., see Fig. 2-4), the controller being configured to generate an actuation signal output (e.g., the step 1049, Fig. 10) from the controller to actuate one or more breakers (e.g., the opened circuit breaker, see [0037]) in a region expected to be affected by the future electromagnetic event prior to occurrence of the future electromagnetic event (e.g., the potential E3 event while E1, E2 being detected, see [0037]-[0041], [0037]-[0042], Fig. 2-12); wherein actuating the one or more breakers electrically segments the power grid into a plurality of segments, the plurality of segments including a segment including the electrical equipment, the segment being electrically isolated from a remainder of the power grid in response to detection of the electromagnetic field  (e.g., see [0037]-[0042], Fig. 2-12).  
‘367 does not explicitly disclosing that the controller being included within a shielded enclosure.  ‘119 discloses a shielded enclosure (e.g., see [0172]-[0177], Fig. 101-106) for protecting the control system against potential EMP event caused by a nuclear high altitude blast (e.g., see [0003][0011][0019][0030][0173-[0177][0179], Fig. 102-106).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the circuit of ‘367 to include the controller within a shielded enclosure as disclosed in ‘119, because it protects the control system 
Claim 24, the combination of ‘367 and ‘119 teaches the limitations of claim 23 as discussed above.  ‘367 further discloses that wherein the one or more breakers are located at a one or more different power grid substations (e.g., the substation, see [0042] [0058]-[0060], Fig. 2-4, 12).  
Claim 25, the combination of ‘367 and ‘119 teaches the limitations of claim 23 as discussed above.  ‘367 further discloses that wherein the one or more breakers are electrically connected to one or more power line phases of one or more power lines within the power grid (e.g., see [0042] [0058]-[0060], Fig. 2-4, 12).  
Claim 26, the combination of ‘367 and ‘119 teaches the limitations of claim 1 as discussed above. ‘367 further disclose that wherein the detector circuit is configured to detect an electromagnetic field in a frequency range between 1kHz to 10 GHz (e.g., see Fig. 4-5).  
‘367 does not explicitly disclose that wherein the detector circuit is configured to detect an electromagnetic field in a frequency range between 100 Hz to 10 GHz.  
However, it has been held that when the general details of a range or measurement of degree are disclosed in the prior art, providing a more precise range in the claims of the invention without explaining the criticality of the range is not sufficient to overcome the prior art. See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kwon to include an optimal frequency detection range between 100 Hz to 10 GHz . Doing so would require only routine skill in the art. 
Claim 27, ‘367 teaches a method of protecting electrical equipment electrically connected to a power grid (e.g., see Fig. 1-12), the method comprising: 5U.S. Patent Application No. 15/942,020 detecting, via a detection circuit (e.g., 210), an electromagnetic field indicating a potential of an electromagnetic event capable of damaging electrical equipment (e.g., corresponding E1, E2, or E3 event, see Fig. 2-12); in response to detecting the electromagnetic field at a detection circuit (e.g., 210), sending an actuation signal from a controller (e.g., 220/230), thereby electrically disconnecting the electrical equipment (e.g., by the opened circuit breaker, see [0037]) from the power grid prior to arrival of the electromagnetic event capable of damaging the electrical equipment  (e.g., see [0037]-[0042], Fig. 2-12).
‘367 does not explicitly disclosing that the controller being positioned within a shielded enclosure.  ‘119 reads on the same obviousness as discussed in the claim 23 rejection above.
Response to Argument
Applicant's arguments filed on 05/21/2021 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838